Citation Nr: 0307554	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left thumb injury.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1972 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 1998, a 
statement of the case was issued in July 1998, and a 
substantive appeal was received in September 1998.  The 
veteran testified at personal hearings at the RO in January 
1999 and January 2001.  

By January 2001 rating decision, the RO deferred its decision 
regarding the issue of service connection for post-traumatic 
stress disorder (PTSD).  A review of the file reveals that a 
decision on this matter has not yet been rendered.  
Additionally, in October 2002, the veteran filed a claim for 
an increased rating for degenerative disc disease of the 
lumbar spine, currently evaluated as 20 percent disabling.  
The RO has not decided this matter.  As the issues of service 
connection for PTSD and an increased rating for lumbosacral 
spine degenerative disc disease have not been procedurally 
developed, the Board is referring them to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

By January 2001 rating decision, the RO granted an increased 
rating for the veteran's left thumb disability.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues before 
the Board.

The Board notes that in July 2000, this matter was remanded 
to the RO in order that a personal hearing be scheduled.  
Such hearing was conducted in January 2001.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran's service-connected residuals of a left thumb 
injury are manifested by no more than favorable ankylosis of 
the left thumb.  


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left thumb disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5224 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
a left thumb disability.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and May and November 2001 letters have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, via these 
letters, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
medical examination reports.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On January 1998 VA medical examination, the veteran 
complained of left thumb pain.  On objective examination, the 
examiner noted slight weakness on adduction of the left thumb 
but no atrophy.  The examiner diagnosed a healed scar on the 
left thumb.  

By May 1998 rating decision, to RO granted service connection 
for a healed left thumb scar and assigned a zero percent 
evaluation.  

At his January 1999 RO hearing, the veteran testified that 
left thumb motion was limited and that he experienced left 
thumb pain every morning.  He stated that his thumb was stiff 
upon awakening and that he got rid of the stiffness by 
flexing it.  

On February 1999 VA dermatologic examination, the examiner 
noted a 2.7-millimeter scar on the veteran's left thumb.  
There was no tenderness, adhesions, ulceration, elevation, or 
depression of the scar.  The scar's texture was normal.  
There was no underlying tissue loss, inflammation, edema, 
keloid formation, disfigurement, or limitation of function 
due to the scar.  His left thumb scar was the same color as 
the surrounding skin.  The examiner diagnosed a healed left 
thumb scar.

On February 1999 VA neurologic examination, the examiner 
found no neurologic deficit associated with the veteran's 
left thumb.  

On February 1999 VA orthopedic examination, the veteran 
complained of left thumb pain, stiffness, and intermittent, 
bearable dull aching.  The veteran's symptoms were aggravated 
by gripping and relieved by analgesics.  The examiner noted 
no left thumb functional defects.  With strong resistance, 
left thumb motion was good and free of pain.  Range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  The examiner diagnosed residuals of a 
left thumb injury with a healed scar and stated that there 
was no functional limitation regarding the thumb and scar.

At his January 2001 personal hearing, the veteran testified 
that he did suffer from left thumb limitation of motion and 
that he would occasionally drop things that he gripped with 
his left hand.  He indicated that he stopped lifting objects 
with his left hand because that hand was "unreliable" due 
to his left thumb disability.  He indicated that his thumb 
would become stiff during the night and that it took "quite 
a while" for it to loosen up again.  He also stated that he 
suffered left thumb joint pain upon excessive use of that 
thumb.  He denied numbness.  The hearing officer noted that 
there was a slight deformity of the left thumb.  

By January 2001 rating decision, the RO increased the 
veteran's evaluation for a left thumb disability to 10 
percent.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

In cases such as this where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. Fenderson v. West, 12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2002).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlaps the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2002) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Court has been held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the 
positive and negative evidence relating to a veteran's claim 
are in approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

The veteran's left thumb disability is rated 10 percent 
disabling under Diagnostic Code 5224 which provides that a 10 
percent evaluation is warranted for favorable ankylosis of 
either the major or minor thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2002).  A 20 percent evaluation is 
warranted for unfavorable ankylosis of either the major or 
minor thumb.  Id.  Under this code, a 20 percent evaluation 
would not be warranted.  Although the veteran has complained 
of left thumb weakness, stiffness, limitation of motion, and 
the like, he has not alleged, and the evidence does not 
support, a finding of unfavorable left thumb ankylosis.  Thus 
again, a 20 percent evaluation under this code.  Id.  

An evaluation under Diagnostic Code 5228 pertaining to 
limitation of motion of the thumb is not warranted.  The 
veteran's left thumb limitation of motion was taken into 
account in the assignment of a ten percent evaluation under 
Diagnostic Code 5224.  To provide additional compensation 
under Diagnostic Code 5228 would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  

The Board notes that the veteran is entitled to the highest 
rating available to him under the Schedule.  See 38 C.F.R. 
§ 4.7.  Thus, because both Diagnostic Codes 5224 and 5228 are 
potentially applicable to the veteran's service-connected 
left thumb disability, the veteran is entitled to be rated 
under the code that would provide the higher disability 
rating.  The Board notes that the application of Diagnostic 
Code 5228 would not yield a 20 percent evaluation because a 
20 percent evaluation under that code would require a gap of 
more than two inches between the thumb pad and the fingers, 
with the thumb pad attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228.  The evidence is 
silent with respect to such a gap.  Thus, again, a 20 percent 
evaluation under Diagnostic Code 5228 is not warranted.  

The Board notes that an evaluation under Diagnostic Code 5152 
pertaining to the amputation of the thumb is inapplicable.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5152.  Although his 
left thumb is slightly deformed and he has complained of 
stiffness, the veteran is able to fully use his left thumb.  
As such, a rating under a code dealing with amputation is not 
warranted.

An evaluation under Diagnostic Code 7805 is not warranted.  
That code provides that "other scars" are to be rated on 
limitation of function of part affected.  38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) (to be 
codified at 38 C.F.R. § 7805 effective August 30, 2002).  The 
evidence reflects one minute, asymptomatic scar on the left 
thumb that does not cause any additional disability.  As 
such, an evaluation under Diagnostic Code 7805 is not 
warranted.  In any event, the veteran has already been 
compensated for all limitation of left thumb function under 
Diagnostic Code 5224, and an additional evaluation under 
Diagnostic Code 7805 that is based on limitation of function 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14; 
Esteban, supra.

The Board is aware that the rating schedule for skin 
disabilities has changed during the pendency of this appeal.  
Thus, under usual circumstances, the Board would be compelled 
to notify the veteran of the changed regulations before 
rendering its decision.  See 38 U.S.C.A. § 5103 (West 2002); 
Karnas, supra.  However, with respect to Diagnostic Code 
7805, which is the relevant scar-related provision in this 
instance, such notification is not necessary.  See 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) (to 
be codified at 38 C.F.R. § 7805 effective August 30, 2002).  
The provisions of Diagnostic Code 7805 have not changed, and 
any further action of the part of the Board would serve only 
to delay matters and would be of no benefit to the veteran.  
See Soyini, supra.  See also 38 U.S.C.A. § 5103A (VA must 
fulfill its duty to assist unless such assistance would serve 
no useful purpose).

Diagnostic Code 7804 pertaining to painful superficial scars 
is inapplicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) (to be 
codified at 38 C.F.R. § 7804 effective August 30, 2002).  The 
veteran does not allege, and the evidence does not reflect 
that his 2.7 millimeter left thumb scar causes pain.  As 
such, a rating under either version of the regulation is not 
warranted.  See Karnas, supra.  The Board notes again that 
normally, VA would have to provide notice of the new 
regulation prior to rendering its decision.  38 U.S.C.A. 
§ 5103.  Because the veteran, however, does not suffer from 
the symptoms associated with Diagnostic Code 7804, such 
notice is not necessary or required by applicable law and 
regulations as it would serve no purpose and merely cause 
avoidable delay.  See Soyini, supra.  See also 38 U.S.C.A. 
§ 5103A (VA must fulfill its duty to assist unless such 
assistance would serve no useful purpose).

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the veteran has complained of pain, stiffness, 
and left thumb weakness.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated for ankylosis of the 
left thumb under Diagnostic Code 5224.  Thus, he has already 
been compensated for functional loss and painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

As apparent from the foregoing, consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2002) whether or not raised by the 
veteran, as required by Schafrath, supra.  However, the Board 
finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of left thumb disability not contemplated 
in the currently assigned 10 percent rating permitted under 
the Schedule.

In reaching this decision, the Board has also weighed whether 
an extraschedular evaluation with regard to his service-
connected disability is warranted.  38 C.F.R. 3.321(b)(1) 
(2002).  However, there is no evidence to show marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected left thumb 
disability and he has made no assertions to that effect.  
Thus, extraschedular rating is unwarranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996)

In conclusion, this is a case where the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
an evaluation in excess of 10 percent for a left thumb 
disability.  Comprehensive VA medical examination reports 
have reflected only mild left thumb symptomatology, and the 
veteran's own testimony has not detailed symptomatology that 
would entitle him to a higher evaluation.  There is no 
evidence to the contrary.  There is no medical evidence to 
the contrary.  As the preponderance of the evidence is 
against the veteran's claim of increase, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

